Mr. JUSTICE STENGEL, dissenting: I dissent. Our supreme court in the recent case of People v. Perruquet (1977), 68 Ill. 2d 149, 368 N.E.2d 882, reaffirmed the principle enunciated in numerous earlier decisions that “absent an abuse of discretion, the sentence of the trial court may not be altered upon review.” (68 Ill. 2d 149, 153, 368 N.E.2d 882, 883.) I find no abuse of discretion in the present case. The majority indicates the trial judge abused his discretion by taking into consideration in his sentence determination the large amount of LSD discovered in the defendant’s possession. As I interpret the clear language of section 5—8—1(c) (2) of the Unified Code of Corrections (Ill. Rev. Stat. 1975, ch. 38, par. 1005—8—1(c)(2)), the trial court is not only permitted, but required, to consider the “nature and circumstances of the offense” for which the defendant has been convicted. Certainly the quantity of illicit drugs found in the defendant’s possession is a proper circumstance of the offense to be taken into consideration by the trial court in imposing sentence. I do not believe the experienced trial court judge in this case considered improper factors in reaching his sentencing determination. Similarly, I find no indication that he failed to consider any proper factors in making his sentence decision. On the contrary, the record reveals that the trial judge was fully aware of the defendant’s past record, his family situation, his drug problem and his alleged desire to receive assistance in overcoming that problem. On the question of sentence reduction this court has stated, “It is not a matter of what disposition would have been made by this court, if we had been sitting as trial judges, but rather whether the action of the trial court requires our intervention to reduce the minimum sentence.” (People v. Harris (3d Dist. 1976), 40 Ill. App. 3d 204, 207, 351 N.E.2d 890, 893.) Unless the record reveals that the trial court considered improper factors or failed to consider proper factors in making his sentence determination our intervention to reduce the imposed sentence is unwarranted. I find no such situation in the present case. The 6- to 18-year sentence imposed does not constitute a substantial departure from the fundamental law and its spirit nor is it disproportionate to the nature of the offense. (People v. McDole (3d Dist. 1977), 48 Ill. App. 3d 663, 359 N.E.2d 226.) I believe the sentence should be affirmed without modification.